UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 October 15, 2015 Date of Report: (Date of earliest event reported) Cyanotech Corporation (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation) 000-14602 (Commission File Number) 91-1206026 (IRS Employer Identification Number) 73-4460 Queen Kaahumanu Highway, Suite #102, Kailua Kona, HI 96740 (Address of principal executive offices) (808) 326-1353 (Registrant’s telephone number) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders . On October 15, 2015, the Company held its 2015 Annual Meeting of the Stockholders (the “Annual Meeting”). The Stockholders re-elected the Board of Directors and approved the proposals listed below. The final results for the votes regarding each item or proposal are set forth below. The proposals are described in detail in the Company’s proxy statement filed with the Securities and Exchange Commission on September 2, 2015. 1.To elect six directors among the nominees named in the proxy statement. Name Votes For Votes Withheld Broker Non-Votes Brent D. Bailey Ralph K. Carlton Gerald R. Cysewski Michael A. Davis Walter B. Menzel David L. Vied 2.To ratify the selection of Grant Thornton LLP as the Company’s independent registered public accounting firm for the fiscal year ending March 31, 2016. Votes For Votes Against Abstentions Broker Non-Votes 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CYANOTECH CORPORATION Dated: October 19, 2015 /s/ Jole Deal By: Jole Deal Vice President – Finance and Administration, Chief Financial Officer, Treasurer and Secretary
